Citation Nr: 1448666	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-25 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A March 2010 decision denied service connection for PTSD and an April 2011 decision denied service connection for a heart disability.   

In July 2013, the Veteran testified before the undersigned.  A transcript of that hearing has been associated with the claims file.  

During the pendency of this appeal, in a July 2013 rating decision, the RO has awarded service connection for a lumbar spine disability and a bilateral knee disability.  As that action constituted a full grant of benefits sought on appeal with respect to those claims, they are no longer before the Board.  The only issues remaining on appeal are those of entitlement to service connection for PTSD and for coronary artery disease.

Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects mental disorders other than PTSD, including a depressive disorder.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claim on appeal.

The issue of service connection for an acquired psychiatric disability is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The evidence of record regarding the Veteran's exposure to herbicides in or near the demilitarized zone (DMZ) in Korea is consistent with his service and is found to be credible; there is also no affirmative evidence to the contrary.

2.  The Veteran has been diagnosed with coronary artery disease, which is subject to presumptive service connection as a result of exposure to herbicides.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

In the issue of entitlement to service connection for coronary artery disease, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

III. Merits of the Claim

The Veteran asserts that he has coronary artery disease as due to herbicide exposure in active service.  The Veteran has reported that he served as a telephone lineman near the DMZ in Korea from May 1967 to June 1968, and that he was exposed to Agent Orange while in active service near the DMZ.  The Veteran reported that, in addition to being stationed in Uijeongbu, he was often required to perform his duties at the DMZ, where he set up and repaired communications lines. The Veteran's service records indicate that his military occupation specialty (MOS) was lineman. 

The Veteran's service treatment records (STRs) do not show any complaints of coronary artery disease, and he does not claim to have incurred such disability while on active duty.  Rather, he contends that his active duty included service around the DMZ, exposing him to Agent Orange herbicides, and entitling him to service connection for that disability on a presumptive basis.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2014); 38 C.F.R. § 3.307(a)(6) and 3.309(e) (2014).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service, certain diseases, including ischemic heart disease (IHD) and coronary artery disease, will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2014).   A diagnosis of coronary atherosclerosis (IHD) was rendered in March 2011.

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  76 Fed. Reg. 4245 (Jan. 25, 2011).

The crucial question here is whether the Veteran had service at or around the DMZ during the presumptive period to trigger the presumption of exposure to herbicides. 

The evidence of record shows that the Veteran served as a pole lineman in Korea from May 1967 to June 1968.  The Veteran was stationed in Uijeongbu, about 30 miles from the DMZ. The Veteran has related that he was regularly sent to the DMZ, for up to 30 days at a time, to establish and repair communications lines in support of the 2nd and 7th Army Infantry Divisions.  Several "buddy statements" sent in in support of his contentions all state that the Veteran served in the DMZ, where he worked repairing and installing communications lines.  The Veteran has also supplied a copy of a November 1967 certificate indicating that he was awarded the Imjin Scout Insignia for his commendable participation in operational missions along the DMZ. 

The Veteran's statements, combined with the lay statements of his fellow servicemen and the DMZ certificate copy, are consistent with his service personnel records and the circumstances of his service.  It is true that his award of the Imjin Scout Insignia was for a period that pre-dated the use of herbicides along the DMZ.  However, the Board emphasizes that its consideration of this award is that it shows that the Veteran did serve along the DMZ, and that such service likely continued through the remainder of his tour in Korea.  The lay statements, and particularly that of his commanding sergeant, who indicated that the Veteran was routinely sent to work along the DMZ in April and May 1968, which would have been during the presumptive period of herbicide exposure, buttresses this finding.  In short, the Veteran was in or near the DMZ during the presumptive period, and served extremely close to the DMZ.  The Board accepts the credibility of the lay evidence in this case, and the Veteran's presence in close proximity to the DMZ, and thus, his exposure to herbicides. 

Because of his presence around the DMZ in Korea, the Veteran is entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(f).  His diagnosed coronary artery disease may therefore be presumptively service-connected under 38 C.F.R. § 3.309(e) if it manifests to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii) (2014).  Service connection for coronary artery disease is thereby warranted.


ORDER

Entitlement to service connection for coronary artery disease is granted.

REMAND

The Veteran asserts that he has PTSD as a result of his active service in Korea.  As stressors, he claims the following: 1) being shot at, being afraid of being shot at, and being afraid of stepping on mines while working repairing and establishing communications lines in and around the DMZ in 1967-1968; 2) having to listen to North Korean propaganda broadcasted from loudspeakers at night in and around the DMZ; 3) being at Camp Liberty Bell on August 28, 1967, when the camp was attacked by North Korean soldiers; and 4) seeing a child hit by a taxi cab after the child's mother threw the child in the car's path.  None of the Veteran's stressors have been verified.  A March 2010 VA memo constituted the formal finding of lack of information required to corroborate stressors.       

Generally, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).  However, a 2010 revision of the regulations essentially removed the requirement that a claimant present objective corroboration of a claimed in-service stressor.  Under the new standard, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 CFR § 3.304(f) (2014).

The Veteran's STRs do not include any reports of or treatment for PTSD, or any other acquired psychiatric disability.  Post-service VA medical treatment records show diagnosis of PTSD and a depressive disorder, and attest to the fact that the Veteran received regular supportive therapy and medication management for PTSD.  Accordingly, an examination should be conducted to determine the nature and etiology of the Veteran's psychiatric disabilities, and to determine whether service connection for PTSD is warranted based on the Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.159 (2014).

The evidence also contains mentions that the Veteran is currently receiving Social Security Administration (SSA) disability benefits, partially based on his PTSD diagnosis.  The SSA records are not part of the claims file, and should be obtained.  

A review of the evidence also shows that the most recent VA treatment records are from November 2013.  Outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's outstanding VA treatment records.
 
2. Obtain the Veteran's Social Security Administration records. 

3. Then, schedule the Veteran for a VA examination 
to determine the nature and etiology of any current 
psychiatric disability, including PTSD and a depressive disorder.  The examiner should review the claims folder, and note that review in the examination report.  The rationale for all opinions should be provided.  The examiner should provide the following information:

a) The VA examiner should determine whether the Veteran has PTSD related to his fear of hostile military or terrorist activity, to include being afraid of being shot at and being afraid of stepping on mines while working repairing and establishing communications lines in and around the DMZ in 1967-1968.  The examiner should be advised that no other stressor has been verified at this time.  

b) If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder either began during or was otherwise caused by the Veteran's military service.

The psychiatrist must provide a complete rationale for all opinions offered.  In this regard, the examiner should note 1) the Veteran's history and statements; 2) medical records; and 3) lay statements of record.
   
4. Then, readjudicate the claims.  If the benefits 
sought on appeal remain denied, issue a 
supplemental statement of the case, and allow 
an appropriate time for response.  Then, return
the case to the Board.
   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


